Case 20-11291-mdc            Doc 71   Filed 01/06/21 Entered 01/06/21 13:36:17         Desc Main
                                      Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                :
         Marcus A. Little                             :       Chapter 13
         Shanyel I. Little                            :
                                                      :
         Debtor                                       :       Case No.: 20-11291-mdc


         MOTION TO RECONSIDER ORDER MODIFYING AUTOMATIC STAY

         Comes Now, Marcus and Shanyel Little, hereinafter referred to as “Debtors” and move

this Honorable Court to vacate its December 13, 2020 Order Modifying Section 362 Automatic

Stay and in support thereof avers the following:

         1.       The above captioned bankruptcy matter was filed as a Chapter 13 on or about

March 2, 2020.

         2.       The Chapter 13 bankruptcy matter was assigned case number 20-11291.

         3.       The Chapter 13 Plan has not yet been confirmed by this Honorable Court.

         4.       On or about November 13, 2020, the Mortgagee filed a Motion for Relief from

Stay of real property located at 3059 Bambrey Street, Philadelphia, PA 19132.

         5.       On or about December 13, 2020 this Court entered an Order in favor of U.S. Bank

for Relief from the Automatic Stay.

         6.       Debtors failed to respond to counsel’s communication regarding the subject

Motion for Relief and therefore the Motion was left unanswered.

         7.       The Debtors are desirous of keeping their real property located at 3059 Bambrey

Street, Philadelphia, PA 19132 and are prepared to pay any and all post-petition delinquencies

prior to the hearing on the instant Motion.
Case 20-11291-mdc        Doc 71   Filed 01/06/21 Entered 01/06/21 13:36:17         Desc Main
                                  Document     Page 2 of 2



       WHEREFORE, for the reasons stated herein, the Debtor respectfully request that this

Honorable Court Vacate its December 13, 2020 Order Modifying the Automatic Stay.



                                                  Respectfully submitted,

                                                  /s/ Brad J. Sadek, Esquire
Dated: January 6, 2021                            Brad J. Sadek, Esquire
                                                  Sadek and Cooper
                                                  1315 Walnut Street
                                                  Suite 502
                                                  Philadelphia, PA 19107
